 

Exhibit 10.1

 
RED FORK RESOURCES, LLC
2458 167th Street
Fairfield, Iowa 52556
641-469-5510
______________________________________________________________________________
 
February 14, 2018
 
Petro River Oil Corp.
55 Fifth Avenue, Suite 1702
New York, NY 10003
Attn: Scot Cohen
 
RE: Purchase and Exchange of Certain Conveyed Assets
 
Gentlemen:
 
When fully executed, this letter shall constitute a binding purchase and
exchange agreement (“Agreement”) between Petro River Oil Corporation (“Trader
1”) and Red Fork Resources (“Trader 2”) in regard to the subject matter
contained herein. Trader 1 owns a 13.75% working interest (“Trader 1 Assets”) in
and to an AMI (as that term is defined in that certain Amended and Restated
Asset Purchase and Sale and Exploration Agreement between Trader 1 and Compass
Global Resources, LLC, et al, dated June 6, 2016, effective March 4, 2019,
including exhibits thereto (“APSEA”)) situated in the Mountain View Project in
Kern County, California (“MV AMI”). Trader 2 owns the exclusive rights to an 85%
working interest (“Trader 2 Assets”) in and to an AMI (as that term is defined
in that certain Exploration Agreement dated December 27, 2016, effective January
1, 2017, including exhibits thereto (“EA”)) situated in Kay County, Oklahoma
(“KC AMI”). Trader 1 and Trader 2 desire to exchange certain assets in the MV
AMI and KC AMI in accordance with the terms set forth in this Agreement. Trader
1 and Trader 2 may sometimes hereinafter be referred to individually as a
“Party” and collectively as “Parties”.
 
The Parties hereby agree as follows:
 
1. 
Assets to be Purchased and Exchanged: Trader 1 shall convey to Trader 2
one-hundred percent (100%) of the Trader 1 Assets, including all rights and
liabilities attendant thereto and Trader 2 shall convey to Trader 1 sixty four
decimal seven zero percent (64.70%) of the Trader 2 Assets (resulting in in
Trader 1 owning a 55% working interest and Trader 2 retaining a 30% working
interest in the Trader 2 Assets), including all rights and liabilities attendant
thereto.
 
2. 
Assignments: The Trader 1 Assets and Trader 2 Assets shall be conveyed to the
respective Parties by a mutually acceptable assignment and bill of sale, which
shall include a special warranty of title, defending against the claims of any
person claiming by, through or under transferor, but not otherwise. The Parties
agree that the Trader 1 Assets shall be conveyed to Mountain View Resources,
LLC, an affiliate of Trader 2, instead of Trader 2, and the assignment and bill
of sale shall reflect same.
 
3. 
Liens and Encumbrances: Except as otherwise provided for herein, the Trader 1
Assets and Trader 2 Assets shall be conveyed from the respective Parties free
and clear of all liens, mortgages, taxes, obligations, claims, suits, and any
other encumbrances.
 
 
 
-1-

 
 
4. 
Purchase Price: The purchase and exchange of assets pursuant to this Agreement
shall be construed as a simultaneous like-kind exchange within the meaning of
Section 1031 of Internal Revenue Code of 1986 as in effect on the date hereof
and as may be amended from time to time. For purposes hereof the Parties agree
that the Trader 1 Assets and Trader 2 Assets to be conveyed shall be considered
to be of equal value.
 
5. 
Closing Date and Effective Date: Unless otherwise agreed by the Parties, the
closing of the purchase and exchange shall occur on or before March 1, 2018 (the
“Closing Date”). The period between the execution of the Agreement and the
Closing Date shall provide the necessary time for the Parties to complete final
due-diligence and to obtain all necessary internal approvals, as well as any
required third party consents. The effective date of the Agreement shall be
January 1, 2018 (the “Effective Date”). On the Closing Date, if a conveying
Party has received revenues attributable to production occurring between the
Effective Date to the Closing Date on an asset which it has conveyed, the
conveying Party shall reimburse the other Party for that amount. Conversely if a
conveying Party has made payments for costs incurred attributable to operations
occurring between the Effective Date to the Closing Date on an asset which it
has conveyed, the other Party shall reimburse the conveying Party for that
amount.
 
6. 
Pre-Effective Date and Post-Effective Date Obligations:
 
 
All revenues received and all costs, expenses, obligations and liabilities
earned or incurred prior to the Effective Date in regard to the Trader 1 Assets
conveyed to Trader 2 shall be owned and/or borne by Trader 1, and all revenues
received and all costs, expenses, obligations and liabilities earned or incurred
after the Effective Date in regard to the Trader 1 Assets conveyed to Trader 2
shall be owned and/or borne by Trader 2. All revenues received and all costs,
expenses, obligations and liabilities earned or incurred prior to the Effective
Date in regard to the Trader 2 Assets conveyed to Trader 1 shall be owned and/or
borne by Trader 2, and all revenues received and all costs, expenses,
obligations and liabilities earned or incurred after the Effective Date in
regard to the Trader 2 Assets conveyed to Trader 1 shall be owned and/or borne
by Trader 1.
 
7. 
ORRI: Trader 1 shall be entitled to and shall reserve from the Trader 1 Assets
conveyed to Trader 2 an overriding royalty interest equal to two percent (2%) of
8/8, proportionately reduced to the working interest so conveyed. Trader 2 shall
be entitled to and shall reserve from the Trader 2 Assets conveyed to Trader 1
an overriding royalty interest equal to two percent (2%) of 8/8, proportionately
reduced to the working interest so conveyed.
 
8. 
Operating and Other Agreements: Trader 1 and Trader 2 shall be bound by the
provisions of the Operating Agreements governing the MV AMI and KC AMI, as well
as the APSEA, the EA and any other agreements applicable to the respective
Trader 1 Assets and Trader 2 Assets.
 
9. 
Due Diligence: Up until the Closing Date, the Parties shall afford, or shall use
reasonable commercial efforts to afford, each other and its authorized
representatives, upon reasonable notice, at reasonable times, and at the sole
cost, risk, and expense of that Party or its representatives, as applicable, the
following additional due diligence reviews to the reasonable satisfaction of
transferee: (a) confirmation of the marketability of title and the accuracy of
all ownership, contract rights and status; (b) review of all contract rights,
well and regulatory files, lease agreements, geological, geophysical and
engineering data and other contracts applicable to the Trader 1 Assets and
Trader 2 Assets, as the case may be; and (c) field inspections and other acts of
due diligence appropriate to the transaction as mutually agreed between the
Parties.
 
 
 
-2-

 
 
10. 
Cooperation and Exclusivity: The Parties shall cooperate in good faith and
proceed expeditiously to consummate the transaction by the Closing Date. After
execution of this Agreement and continuing until the Closing Date, neither Party
shall directly or indirectly solicit or entertain any other offer to acquire the
respective assets, or any portion thereof, or enter into any negotiation or
agreement that provides for the sale of the respective assets, or any portion
thereof, to any third party.
 
11. 
Access to Data: Each Party agrees to provide reasonable access to the other
Party to the public and confidential books and records of the other Party
pertaining to the Trader 1 Assets and Trader 2 Assets, as the case may be. All
information and data disclosed by either Party pursuant to this Agreement shall
be treated as confidential information and not disclosed to third parties
without securing the other Party’s prior written consent.
 
12. 
Confidentiality: Except as and to the extent required by applicable laws
(including applicable federal and state securities laws) or the rules of any
public stock exchange on which the securities of either Party may be listed,
neither Party shall, without the prior written consent of the other Party, make
any public announcement, comment, statement, or other communication with respect
to, or otherwise publicly disclose or permit the public disclosure of the
existence of this Agreement or any of its terms; provided, however, that this
paragraph 12 shall not apply in the case of any such disclosure by a Party to
its shareholders, members, partners, directors, managers, officers, employees,
lenders, attorneys, accountants, engineers, or other professional consultants
and advisors who have a need to know. If a Party is required by law or
applicable stock exchange rule to make any such disclosure, it shall first
provide to the other Party the content of the proposed disclosure, the reason
that such disclosure is required by law or applicable stock exchange rule, and
the time and place that the disclosure shall be made.
 
13. 
Representations and Warranties: Trader 1 and Trader 2 severally represent and
warrant to the other Party, as applicable, the following in regard to the
respective Trader 1 Assets and Trader 2 Assets being conveyed to the other Party
(individually the “Conveyed Assets”), as well as corporate authority to enter
into this Agreement:
 
(a) Subject to the terms of the governing agreements of the Conveyed Assets, the
conveying Party owns, or is entitled to own, title to the Conveyed Assets free
and clear of all liens mortgages, taxes, obligations, claims suits and any other
encumbrances, created by, through or under the conveying Party (excluding the
ORRI as provided for in Article 7 herein), but not otherwise, and the conveying
Party is not aware of any liens mortgages, taxes, obligations, claims suits and
any other encumbrances created by third parties which are not disclosed of
record;
 
(b)The Conveyed Assets have not been declared or alleged to be in default, and
the conveying Party is not aware of the existence of any facts which might lead
to a claim of default with regard to the Conveyed Assets.
 
(c)The conveying Party has not received any written notice from, or to the
conveying Party’s knowledge there is not any assertion by, any governmental
authority or any other Person claiming any violation or repudiation of the
Conveyed Assets or any violation of any law, rule, regulation, ordinance, order,
decision or decree of any governmental authority with respect to the Conveyed
Assets, and the conveying Party is not aware of the existence of any facts which
might lead to a claim of any violation with regard to the Conveyed Assets;
 
 
 
 
 
-3-

 
 
(d) 
No lawsuit or other legal or administrative proceeding is pending or, to
conveying Party’s knowledge, threatened or potential, that affects, or has the
potential to affect the Conveyed Assets or the ownership of or operations, if
any, thereon;
 
(e)Except for consents or approvals of governmental authorities customarily
obtained after the Closing Date, the Conveyed Assets may be transferred by
assignment by the conveying Party without the consent of any person, free of any
preferential rights to purchase, rights of first refusal and the like with
respect to the Conveyed Assets;
 
(f)The conveying Party has not executed any contracts, conveyances, assignments,
agreements or encumbrances separate from the Conveyed Assets that shall affect
the ownership thereof;
 
(g)Except for the ORRI as provided for in Article 7 herein, the conveying Party
has not created, and there are not, any payments out of production;
 
(h)To the best of its knowledge, the conveying Party has obtained, and
maintained in effect, all necessary governmental permits, licenses and other
authorizations, if any, with regard to the ownership or operation of the
Conveyed Assets, and there are not any material violations in respect of such
permits, licenses or other authorizations.
 
(i)Each conveying Party is duly formed, validly existing and in good standing
under the laws of the State of its formation, and is duly qualified to own the
Conveyed Assets and hold title thereto;
 
(j)The execution and delivery of this Agreement has been, and the performance of
this Agreement and the transactions contemplated hereby shall be, at the time
required to be performed hereunder, duly and validly authorized by all requisite
action on the part of conveying Party and the other Party;
 
(k)This Agreement has been, and on the Closing Date shall be reaffirmed to be,
duly executed and delivered on behalf of conveying Party and the other Party and
shall constitute the legal, valid and binding obligation of conveying Party and
the other Party, enforceable in accordance with their respective terms, except
as enforceability may be limited by laws affecting the rights of creditors
generally or equitable principles;
 
(l)The execution and delivery of this Agreement by conveying Party does not, and
the consummation of the transactions contemplated by this Agreement and the
future delivery of the assignment shall not, (i) violate or be in conflict with,
or require the consent of any person or entity under any provision of conveying
Party’s governing documents, (ii) violate any provision of or require any
consent, authorization or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule or regulation
applicable to the conveying Party or (iii) result in the creation of any lien,
charge or encumbrance on any of the Conveyed Assets;
 
(m)No lawsuit or other legal or administrative proceeding is pending or, to the
conveying Party’s knowledge, threatened, that affects the conveying Party that
would have a material adverse impact on the Conveyed Assets; and
 
(n)Neither Party has incurred any obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement that shall be the responsibility of the other Party, and any
such obligation or liability that might exist shall be the sole obligation of
the Party contracting such fee, and that Party shall indemnify the other Party
hereto for any claims by any third party seeking payment.
 
 
 
 
 
-4-

 
 
(o) 
Both Parties have copies of the original Operating Agreements, APSEA and EA in
their possession.
 
These representations and warranties are valid as of the date of execution of
this Agreement and unless otherwise noted to the contrary by the Party making
such representations and warranties, shall be considered reaffirmed as of the
Closing Date.
 
14. 
Counterparts: This Agreement may be executed in counterparts each of which shall
be deemed to be an original but all of which shall be deemed one and the same
document.
 
15. 
Governing Law: This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York.
 
16. 
Expenses: Other than legal fees, which the Parties agree to share equally, each
Party shall pay its own expenses and costs incidental to the negotiation and
completion of this Agreement.
 
17. 
Termination: Unless a material issue arises prior to the Closing Date in regard
to title or quality of the Conveyed Assets, or either Party is unable to fulfill
its promise under any representation or warranty set forth in Article 13 herein,
the transaction as provided for herein shall be consummated on the Closing Date.
If the transaction is not consummated on the Closing Date for a reason
enumerated above, this Agreement shall terminate and neither Party shall have
any rights of ownership of the assets intended to be conveyed to it, nor any
liability attendant to the assets not conveyed. Notwithstanding the foregoing,
if payments have been made by the other Party to a conveying Party, or to third
parties, for costs incurred on the Conveyed Assets, in such case these payments
shall be immediately reimbursed by the conveying Party to the other Party. The
provisions in Articles 12, 15 and 16 shall survive any termination of this
Agreement.
 
If the foregoing letter is fully acceptable to you, please acknowledge your
agreement by signing and returning a copy of this Agreement to the undersigned.
This Agreement shall become effective when it has been executed by both Parties.
The return of executed documents by electronic transmission shall be effective
between the Parties.
 
Sincerely yours,
 
/s/ Jonathan B. Rudney
Jonathan B. Rudney
Manager
 
 
AGREED TO AND ACCEPTED THIS 14 DAY OF FEBRUARY, 2018
 
PETRO RIVER OIL CORPRATION
 
 
 
By:         

/s/ Scot
Cohen                                                                                      
Scot Cohen
Executive Chairman
 
-5-
